Citation Nr: 1609875	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent from August 23, 2011 for a lower back strain with degenerative arthritis of the thoracolumbar spine.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1991 to November 1998, from February 2003 to April 2004, and from August 2010 to August 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's lower back pain is manifested by characteristic pain on motion and, during flare-ups, forward flexion of the thoracolumbar spine limited to 30 degrees or less.


CONCLUSION OF LAW

The requirements for a rating of 40 percent, and no more, for lower back pain have been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. § 4.71, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  In this case, the Veteran received the appropriate notice of the decision and initial rating.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to an initial rating higher than 10 percent for his lumbosacral sprain.  The Board finds that the Veteran warrants a 40 percent disability rating. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The Veteran's lumbosacral strain is rated under Diagnostic Code 5237.  38 C.F.R. § 4.71(a).  Diagnostic Code 5237 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 135 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful) motion, weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

In this situation, the Veteran underwent a Compensation and Pension (C&P) examination in March 2014.  The examiner determined the Veteran's forward flexion measured 90 degrees or greater, his extension measured 30 degrees or greater, and the Veteran exhibited no objective evidence of painful motion.  His right lateral flexion measured 30 degrees or greater, with no objective evidence of painful motion.  His left lateral flexion measured 30 degrees or greater, with no objective evidence of painful motion.  His right lateral rotation measured 30 degrees or greater, with no objective evidence of painful motion.  His left lateral rotation measured 20 degrees, with no objective evidence of painful motion. 

The Veteran informed the examiner that he experienced flare-ups affecting the function of his thoracolumbar spine.  During the flare-ups, his range of motion was extremely limited, by approximately 70 percent, and he was unable to participate in activities or take off his shoes.  The examiner was unable to provide any details concerning the flare-ups because he had not witnessed one, and could not provide more information than mere speculation.

Moreover, the Veteran stated he experienced back pain every day, pain which affects him more when he bends, bends he can only accomplish through a "golfer's bend."

Lastly, the Veteran informed the examiner that his back condition affected his ability to work, as he struggled with heavier lifting, bending, twisting, and he missed one to two days of work in the year preceding the examination.

In this situation, the Veteran's range of motion recorded at the C&P examination does not reflect the true extent of his disability.  Rather, the Veteran's pain, weakness, and range of motion during flare-ups represents a disability that greatly exceeds the disability rating he would receive based only on measurements.  As the Veteran described, during flare-ups he is unable to reach his feet; is unable to complete any activities; and he experiences great pain.  Importantly, the Veteran estimated he loses about 70 percent of his forward range of motion during flare-ups.

The Board notes that when assessing a Veteran's limitation of motion, the Board must consider the Veteran's limitation of motion during a flare-up.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful) motion, weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board is responsible for assessing the credibility of the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this situation, the Board finds the totality of the evidence in favor of the Veteran competent, credible, and probative.  The Veteran was specific and consistent in describing his symptoms during a flare-up, and the Veteran is competent to relay such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Accordingly, the Board finds that the record is at least in equipoise concerning the Veteran's range of motion during a flare-up.  The Veteran's reduced range of motion during flare-ups of approximately 30 degrees or less, in addition to the DeLuca factors the Veteran experiences, warrants a 40 percent disability rating.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  38 C.F.R. § 4.71(a).  

In determining entitlement to disability compensation, the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  The Board finds that the cumulative evidence in favor of an increased rating is at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990). 

The Veteran is not entitled to a rating higher than 40 percent.  Upon review, the VA medical records uniformly show that the Veteran has never experienced ankylosis of any part of his spine.  Rather, these reports demonstrate that he has been able to flex, extend, and rotate his thoracolumbar spine throughout the entire appeal period.  Given the detailed clinical findings obtained, the Board finds that the examiners' findings are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  Moreover, the remaining evidence of record is consistent with the VA examiner's findings.  There is simply no indication in the medical or lay evidence that the Veteran has ever experienced ankylosis.

Notably, the Veteran has never reported a diagnosis of ankylosis of the spine, nor has he ever complained of being completely unable to move any part of his spine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, the Veteran's 40 percent rating contemplates the provisions regarding functional loss outlined in 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, even when factoring in additional functional loss due to pain, weakened movement, and fatigability, his symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  As noted, there is no evidence that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

Accordingly, the Board finds that an evaluation of 40 percent for chronic low back pain secondary to lumbar disc disease with degenerative arthritis is warranted under the applicable diagnostic criteria.  38 C.F.R. § 4.71(a).

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Director, Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board does not find that referral for an extraschedular rating is warranted. Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbosacral disability.  The record demonstrates painful motion in his thoracolumbar spine with objective evidence of limited motion and pain. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71a, DCs 5235-5242. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability, and the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. 

Moreover, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference" over and above that which is already contemplated in the assigned schedular ratings. See 38 U.S.C.A. § 1155 (West 2015) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b) (2015).

The Board notes that, although entitlement to TDIU and extraschedular consideration can be inextricably intertwined, such that remand of TDIU entitlement would warrant remand of extraschedular entitlement, the necessity of such a remand occurs when the remand of TDIU entitlement is based on an incomplete disability picture. See Brambley v. Principi, 17 Vet .App. 20, 24   (2003). Here, the Board is not remanding the TDIU claim because it has been found the evidence is inadequately developed as to the medical evidence; instead, the Board is remanding the TDIU because such possible entitlement has been raised by some evidence of record and the AOJ has not yet adjudicated the matter in the context of this present appeal. In sum, under these circumstances, extraschedular consideration is not inextricably intertwined with the remand of the TDIU claim, so the extraschedular portion of the PTSD rating claim need not be remanded in this specific case.


ORDER

Entitlement to an initial evaluation of 40 percent for lower back strain is granted. 




REMAND

The Board notes that whenever a Veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a claim for TDIU.  The TDIU is not a separate claim that must be made with specificity; rather, it is a component of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In the March 2014 C&P exam, the examiner documented that the Veteran's back pain impacted his ability to work, as he struggled with the heavy lifting, bending, and twisting.  Consequently, a request for TDIU is considered to have been raised by the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.  

2.  Thereafter, , readjduciate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


